IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEVIN COLEMAN,                        §
                                      §     No. 576, 2015
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware in and
      v.                              §     for Kent County
                                      §
STATE OF DELAWARE,                    §     Cr. ID Nos. 1303004663
                                      §                 1303012706
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: November 10, 2015
                         Decided:   November 16, 2015
                                ORDER
      This 16th day of November 2015, it appears to the Court that, on

October 26, 2015, the Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal from a Superior Court

Commissioner’s report and recommendation should not be dismissed for the

Court’s lack of jurisdiction to consider a criminal interlocutory appeal. The

appellant has not responded to the notice to show cause within the required

ten-day period. Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice